

115 HR 1744 IH: Walter Patterson and Werner Foerster Justice and Extradition Act
U.S. House of Representatives
2017-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1744IN THE HOUSE OF REPRESENTATIVESMarch 27, 2017Mr. Smith of New Jersey (for himself, Mr. Sires, Mr. LoBiondo, Mr. Lance, Mr. Pascrell, Mr. Bilirakis, Mr. Marino, Mr. Ted Lieu of California, Mr. Cramer, Ms. McCollum, Mr. Poe of Texas, and Mr. Costa) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo direct the President to submit to Congress a report on fugitives currently residing in other
			 countries whose extradition is sought by the United States and related
			 matters.
	
 1.Short titleThis Act may be cited as the Walter Patterson and Werner Foerster Justice and Extradition Act. 2.Findings and purpose (a)FindingsCongress finds the following:
 (1)Extradition is the formal surrender of a person by one state to another state for prosecution or punishment.
 (2)Refusal by other nations to extradite or otherwise render to the United States fugitives within their jurisdiction who have been convicted of committing crimes on United States soil impedes the judicial process and undermines the rule of law.
 (3)The United States has bilateral extradition treaties with more than 100 nations and an extradition agreement with the European Union.
 (4)The United States has bilateral extradition treaties with Portugal and Cuba. (5)The failure to bring criminal fugitives to justice in the United States is an affront to the victims of those crimes.
 (6)The refusal of Portugal, a close ally and good friend of the United States, to extradite George Wright, convicted of the 1962 murder of Walter Patterson, fugitive from justice since his 1970 escape from the Bayside State Prison in New Jersey, is a deplorable example of a failure to extradite, and has caused ongoing suffering and stress to Mr. Patterson’s surviving family and friends.
 (7)The refusal of Cuba to extradite or otherwise render Joanne Chesimard, an escaped convict who fled to Cuba after killing Werner Foerster, New Jersey State Trooper, is a deplorable example of a failure to extradite or otherwise render, and has caused ongoing suffering and stress to Mr. Foerster’s surviving family and friends.
 (8)The refusals to extradite George Wright and Joanne Chesimard are emblematic of a number of such refusals from other nations, such that United States policies and efforts to secure extradition and the extradition policies of countries from which the United States seeks extradition and rendition bear further examination.
 (9)Such examination will be promoted by the issuance of a public report on the status of extradition requests by the United States and related matters.
 (b)PurposeThe purpose of this Act is to provide information necessary to evaluate and thereby strengthen United States Government efforts to extradite fugitives.
			3.Report
 (a)In generalNot later than 270 days after the date of the enactment of this Act, and not later than the end of each 12-month period thereafter, the President shall submit to the appropriate congressional committees a report on—
 (1)the number of fugitives, and others for whom the United States Government is seeking extradition or rendition, currently residing in other countries whose extradition is sought by the United States and a list of those countries;
 (2)diplomatic and other efforts, if any, the United States has undertaken to secure the return of such fugitives;
 (3)the average length of time these cases have been outstanding; (4)how many of these cases have been resolved to the satisfaction of the United States;
 (5)factors that have been barriers to the resolution of these cases; and (6)information on the number of United States citizens whose extradition has been sought by other countries during the past 5 years, a list of those countries seeking extradition, and the outcomes of those requests.
 (b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex if necessary.
 (c)DefinitionIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on the Judiciary of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Committee on the Judiciary of the Senate. 